DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/20 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darrell Hollis on 02/01/21.
The application has been amended as follows: 
Withdrawn claims 16-17, 19, 21, 23-24, 26, and 28 have been cancelled. 
1. (Currently Amended) A suture capturing device configured to attain multiple preset orientations, comprising: 
a handle; a hollow shaft coupled to said handle, said shaft having a distal end, said shaft distal end having a distal face; 
a recess defined in said distal face, wherein 

wherein, in the closed orientation, said proximal facing portion of said needle element is in direct contact with said distally facing recessed surface, and said direct contact with said 
35. (Currently Amended) A device according to claim 1, wherein said each defining a distally facing recessed surface sized and shaped to engage said proximal facing portion of said needle element.
36. (Currently Amended) A device according to claim 1, wherein said  each defining distally facing recessed surfaces and wherein, in said closed orientation, force is applied by said hook at said shaft distal face, between said recesses.
38. (Currently Amended) A device according to claim 1, wherein said proximal facing portion said distally facing recessed surface, and said direct contact of said protrusion with said 
38, wherein said proximally facing protrusion 
40. (Currently Amended) A device according to claim 1, wherein said proximal facing portion ; wherein said recess comprises a pair of recesses each defining a distally facing recessed surface; and wherein, in the closed orientation, said proximal facing protrusions s of said pair of recesses, and said direct contact of said protrusions with said s of said pair of recesses prevents said further sliding of said needle element in said second direction.
Reasons for Allowance
Claims 1-8, 12, 14-15, 30-33, and 35-40 are allowed. The following is an examiner’s statement of reasons for allowance: There is no art of record alone or in combination that teaches of a suture capturing device configured to attain multiple preset orientations that includes the combination of recited limitations in claim 1.
As to claim 1, cited prior art [i.e. Trott and Torrie] alone or in combination, combined with the remainder of the claim limitations, does not disclose wherein, in the closed orientation, said proximal facing portion of said needle element is in direct contact with at least one of said at least one distally facing recessed surface, and said direct contact with said at least one of said at least one distally facing recessed surface prevents said further sliding of said needle element in said second direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771                                                                                                                                                                                         
/MELANIE R TYSON/Primary Examiner, Art Unit 3771